Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jun Uehara (JP 2016171493), hereinafter ‘Uehara’, a machine translation text (attached) is used hereinafter, in view of Noriyuki Murasima (US 2018/0019717), hereinafter ‘Murasima’, in further view of Venkatesh Achal et al. (DE 102016109332), hereinafter “Achal’.

With regards to Claim 1, Uehara discloses 
A physical quantity detection circuit [0104] comprising: a passive filter (low-pass filter [0021]; The filters 11 to 14 are low-pass filters composed of passive elements [0041]) that receives a first analog signal based on an output signal of a physical quantity detection element (a detection circuit may include a detection circuit to which a detection signal from a physical quantity transducer is input [0020]; performing analog front-end processing on detection signals [0036]); an analog/digital conversion circuit (A/D conversion circuit 30 [0036], Fig. 1-3) that includes an input capacitance (input capacitance [0043]) and converts a result obtained by sampling a second analog signal (signals PAI, NAI, Fig.1) based on an output signal of the passive filter at the input capacitance  into a digital signal (The A / D conversion circuit 30 performs A / D conversion on the differential signal from the amplifier circuit 50 and outputs the signal as a digital signal [0044]); and a precharge circuit (buffer circuit 43 [0080]; Fig.3) that is provided in a signal path between the passive filter (13, Fig.3) and the analog/digital conversion circuit (30, Fig.3; [0044]), and precharges the input capacitance (Fig.3), before the analog/digital conversion circuit samples the second analog signal at the input capacitance, wherein the precharge circuit includes an operational amplifier (OPA 3, OPA 4, Fig.3; [0088]). 
Uehara also discloses using synchronization (synchronous detection circuit [0027]) of analog/digital conversion circuit sampling (second) analog signal at the input capacitance (the A / D conversion circuit 30 sequentially performs A / D conversion on the signals of the A / D conversion circuit in synchronization with the selection of the 1 to 6 channels [0044]). 

However, Uehara does not disclose a first chopper circuit that is provided in a signal path between the passive filter and the operational amplifier, and a second chopper circuit that is provided in a signal path between the operational amplifier and the analog/digital conversion circuit, and the first chopper circuit and the second chopper circuit perform a chopping operation in synchronization with an operation that the analog/digital conversion circuit samples the second analog signal at the input capacitance.	
Uehara also does not specifically disclose wherein the input capacitance includes an input capacitor array having a plurality of different individual capacitors having different capacitance values.
Murashima discloses a first chopper circuit that is provided in a signal path between the passive filter and the operational amplifier, and a second chopper circuit that is provided in a signal path between the operational amplifier and the analog/digital conversion circuit (In the physical quantity detection circuit according to the application example described above, the amplifier circuit may include a first chopping circuit to which an output signal of the first sample-and-hold circuit is input, an operational amplifier to which an output signal of the first chopping circuit is input, and a second chopping circuit to which an output signal of the operational amplifier is input [0008]; Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uehara in view of Murasima by using a first chopper circuit that is provided in a signal path between the passive filter and the operational amplifier, and a second chopper circuit that is provided in a signal path between the operational amplifier and the analog/digital conversion circuit, as known in the art and discussed in Murasima to reduce noise of the output signal (Therefore, according to the physical quantity detection circuit related to the present embodiment, the noise component included in the output signal of the switched capacitor filter circuit is reduced, and thus, further reduction of noise can be achieved, Murasima [0009]).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the modified Uehara in view of Murasima would perform a chopping operation (using a first chopper and a second chopper) in synchronization with an operation that the analog/digital conversion circuit similar to the synchronization of the A/D converter operation with the final stage of the detection circuit (Uehara [0080]).
Achal discloses an input capacitor array having a plurality of different individual capacitors having different capacitance values (the analog chopper circuit may include a capacitor array having a plurality of capacitors with different capacitor values, p.2; the single large capacitor Charge is replaced by an array of capacitors having different capacitance values, a suitable capacitor being selected from the array of FIGS Capacitors are selectively coupled to the analog chopping circuit, p.4; selectively couple a first capacitor when the DAC input codes are in a first range of values selectively couple a second capacitor when the DAC input codes are in a second range of values, and so on, p.4).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the modified Uehara in view of Murasima, and Achal to include into input capacitance an input capacitor array having a plurality of different individual capacitors having different capacitance values to provide circuit flexibility in selecting appropriate capacitance for the ADC input similarly to selecting an appropriate capacitance for the DAC input as discussed in Achal.

With regards to Claim 2, Uehara discloses that the passive filter is a low-pass filter as discussed in Claim 1.

With regards to Claim 3, Uehara discloses that the analog/digital conversion circuit is a successive approximation type analog/digital conversion circuit (in the case of driving an A / D conversion circuit having a large input load (input capacitance) like an A / D conversion circuit of an SAR type (successive approximation type), it is desirable to provide an amplifier circuit 50 [0043]).

With regards to Claim 4, Uehara discloses that each of the first analog signal and the second analog signal is a differential signal (The filters 11 to 14 are low-pass filters composed of passive elements, and perform band limiting (or smoothing) of the signals from the detection circuits 61 to 64 to output a differential signal [0041]; The amplifier circuit 50 amplifies the differential signal from the multiplexer 20 and outputs the differential output signal to the differential output node PAI, NAI [0043]).

With regards to Claim 5, Uehara discloses that a signal conversion circuit that converts an output signal of the physical quantity detection element into a voltage (a current signal is output as a detection signal. According to this embodiment, the current signal is converted into a voltage signal by the charge voltage conversion circuit 331 [0082]); and a detection circuit that detects a third analog signal based on an output signal of the signal conversion circuit (the detection circuit 63 includes an amplifier circuit 332 provided at a stage preceding the synchronous detection circuit 334 and a charge voltage conversion circuit 331 provided at a pre-stage of the amplifier circuit 332 [0081]; the current signal is converted into a voltage signal by the charge voltage conversion circuit 331 [0082]; the output of the low-pass filter 13 is the 3 input signal [0063]) and outputs the first analog signal (The circuit device of the 1 configuration example includes detection circuits 61 to 66 (first to n-th detection circuits) for performing analog front-end processing on detection signals from physical quantity transducers [0036]; it is possible to perform the analog processing on the preceding stage side of the multiplexer 20 [0078]).

With regards to Claim 6, Uehara discloses the physical quantity detection circuit according to any one of claim 1 (The circuit device of the 1 configuration example includes detection circuits 61 to 66 [0036]); and the physical quantity detection element (The physical quantity transducers SD 1 to SD 6 are elements that detect various physical quantities [0037]).

With regards to Claim 7, Uehara discloses the claimed limitations as discussed in Claim 6 (transducers SD). In addition, Uehara discloses that sensor includes a gyro sensor [0037] or acceleration sensor or a sensor that combines a temperature sensor [0038].

With regards to Claim 8, Uehara discloses a vehicle comprising: the physical quantity sensor according to claim 6 (The circuit device 100 of this embodiment may be incorporated into various mobile bodies such as, for example, a vehicle … The gyro sensor 510 can detect an attitude of the vehicle body 207. A detection signal of the gyro sensor 510 [0130]).

With regards to Claim 9, Uehara in view of Murasima, and Achal discloses the claimed limitations as discussed in Claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anand Subramanian et al. (US 2020/0119697) discloses a first and second chopper coupled to respective amplifiers that reduce flicker noise.
Stefano Polesel et al. (US 2018/0123524) discloses a first and second chopper stages at differential inputs. A chopper module reduces a contribution of offset and noise associated with the output voltage.
Paul Muller et al. (US 8099073) discloses a first and second chopper coupled to respective amplifiers and low-pass filters. A chopper stabilization technique is used to reduce the impact of offset and flicker noise.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863